DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious at least one optical transmitter receiver pair that includes: a laser emitter configured to transmit laser energy to a first hollow-core transmission medium of a board; and a photodiode disposed adjacent to the laser emitter and configured to detect laser energy communicated from a second hollow-core transmission medium of the board; and an optical bandpass filter disposed at the photodiode and having a passband that excludes the center frequency of the transmit laser frequency in combination with the rest of claim 21 for the reasons stated by Applicant in the Remarks section filed 10/22/21.
It is noted that claim 21 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a method comprising… detecting laser energy from a second hollow-core transmission medium of the board using a photodiode of the communication interface disposed adjacent to the laser emitter; and filtering to exclude a center frequency of the transmit laser energy from the laser energy detected at the photodiode in combination with the rest of claim 31 for the reasons stated by Applicant in the Remarks section filed 10/22/21.
It is noted that claim 31 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874